Citation Nr: 1702273	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2011, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ) and a transcript of that hearing has been associated with the claims file.

In September 2012 and March 2016, the Board remanded the appeal for additional development.

In a January 2016 letter, the Board notified the Veteran that the AVLJ who presided over his August 2011 hearing is no longer employed by the Board, and for this reason, offered him an opportunity to request a new hearing before a sitting Veterans Law Judge pursuant to 38 CFR 20.707.  In the following month, the Veteran replied by indicating that he did not wish to appear at another Board hearing.


FINDING OF FACT

On January 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


